Per Curiam.
— It is not contested that the debtor’s assignment to his son, in consideration of maintenance and an annuity, was originally void as to creditors, but it is contended that it was ratified both by the act of the assignees under the insolvent laws, who received the outstanding arrears of the annuity at the father’s death, and by the creditors, who took them as a part of their dividends.
It is said, the difficulty is to see how they could have avoided it. The assignees might have rejected it, because to receive it as a part of the debtor’s estate, was inconsistent with their title to the property, which had been fraudulently given for it, and they ought to have done so. But being actually received, and a dividend declared, of which it was a component part, how were the creditors to reject it ? Simply by objecting to its being charged as a part of the fund at the settlement of the trustee’s account, of which the creditors must have had notice. It is true that the first assignment was good against the debtor’s subsequent voluntary assignment for the benefit of his creditors, and that Balance, the assignee, might have received the arrears without confirming it, as he would have been simply answerable to the administrator for so much as a part of the intestate’s property. But as the assignees, under the insolvent laws, had a right to contest the original assignment, they had a right, with the assent of the creditors, to ratify it; and they cannot have at the same time the property given for the annuity and the fruits of it.
Judgment affirmed.